UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 20, 2013 Gateway Energy Corporation (Exact name of registrant as specified in its charter) Delaware 000-06404 44-0651207 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1415 Louisiana Street, Suite 4100 Houston, Texas 77002 (Address of principal executive offices) (Zip Code) (713) 336-0844 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On May 20, 2013, William E. Bauch, a member of the board of directors of Gateway Energy Corporation (the "Company"), notified the Company that he had decided to resign from the Company's board of directors. Mr. Bauch did not resign as a result of any disagreement with the Company on any matter relating to the Company's operations, policies or practices. In accordance with the requirements of Item 5.02 of Form 8-K, the Company has provided Mr. Bauch with a copy of the disclosures contained in this Current Report on Form 8-K no later than the day of filing this Form 8-K with the Securities and Exchange Commission. Item 9.01 Financial Statements and Exhibits. None. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Gateway Energy Corporation Dated: June 04, 2013 /s/ Frederick M. Pevow, Jr. Frederick M. Pevow, Jr. President and Chief Executive Officer
